Citation Nr: 0728552	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-35 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of service connection secondary to the veteran's 
service-connected diabetes mellitus has been raised.  The 
Board refers this matter to the RO for appropriate action. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's acquired psychiatric disorder is not 
attributable to service.  

3.  The veteran did not engage in combat.

4.  The veteran's PTSD diagnoses have not been attributed to 
a verified in-service stressor.


CONCLUSIONS OF LAW

1 The veteran's acquired psychiatric disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.304(f)) (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for an acquired psychiatric disorder.  
The Board notes that the veteran's claim was received in 
March 2002.  In May 2002, prior to its adjudication of this 
claim, the RO provided notice to the claimant regarding the 
VA's duty to notify and to assist.  In June 2004, the veteran 
was sent a second VCAA letter to specifically address his 
diagnosis of PTSD.  In each case, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was also 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the May 2002 and June 2004 notice 
letters comport with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  







II.  Applicable Law

A.  Service Connection

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.


B.  Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.  The Board must assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
that it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.


III.  Analysis

A.  Acquired psychiatric disorder

The veteran filed a claim for service connection for diabetes 
mellitus, depression, and anxiety attacks in March 2002.    
In his claim, the veteran stated, "My diabetes, depression 
and anxiety attack[s] came from service in Vietnam."  
Although service connection was granted for diabetes mellitus 
via an April 2002 rating decision, the RO deferred the 
veteran's claims for depression and anxiety attacks for 
further development.  In a May 2003 rating decision, service 
connection for depression/anxiety attacks was denied due to a 
lack of medical evidence supporting the veteran's contention 
that his psychological disorder was incurred in service.  
That decision was upheld in an August 2004 statement of the 
case, and it was reaffirmed in an October 2004 supplemental 
statement of the case.

The initial diagnosis of depression within the veteran's 
record was rendered in October 1999 by a private physician at 
ProMed Physicians in Three Rivers, Michigan.  Although this 
diagnosis satisfies the first prong required for service 
connection, a current disability, the record does not contain 
evidence of an in-service occurrence of depression, or a 
medical nexus opinion linking the veteran's present condition 
to his active military service.

Although the veteran checked "Yes" to "depression or 
excessive worry" during his August 1966 induction 
examination, the examiner noted that the veteran's 
psychiatric condition was "normal."  During a July 1, 1969 
examination, the veteran checked "No" to "depression or 
excessive worry," and the veteran repeated that response in 
a July 10, 1969 examination.  The examiner noted "Normal" 
psychiatric functioning on the July 10, 1969 medical report 
and the veteran's June 1970 separation examination.  The 
veteran checked "No" to "depression or excessive worry" on 
his separation examination, and no psychological condition 
was noted.  In August 1970, the veteran submitted DA Form 
3082-R in which he affirmed, "There has been no chance in my 
medical condition, to the best of my knowledge, since my last 
separation examination."  The Board also notes that the 
veteran's service medical records are silent as to complaints 
of, treatment for, or diagnosis of any psychological 
condition.

The veteran alleged that his current psychological condition 
was caused by his experiences in Vietnam.  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran is not competent to make an etiological 
medical assessment.  See Espiritu.  

In sum, the service medical records show that the veteran's 
psychiatric condition was normal when he was separated from 
service, and there is no record of any continuous symptoms 
from his separation from service onward, with the first 
evidence of depression occurring over 29 years following his 
last period of active duty.  At this time, the Board notes 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim, which weighs against 
the claim.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000) (In determining whether a pre-existing condition was 
aggravated by military service, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service).  
Further, when that diagnosis was proffered, the treatment 
notes from ProMed Physicians make no mention of Vietnam, and 
they do not offer an etiological link between the veteran's 
period of service and his diagnosis of depression.  

While it is clear that the veteran has a clinical diagnosis 
of depression, the Board finds that the evidence does not 
support a finding that his illness is related to his active 
military service.  


B.  Post-traumatic stress disorder (PTSD)

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  In February 
2004, D.L.R., M.D. diagnosed the veteran with PTSD.  That 
diagnosis was confirmed in a March 2004 VA examination.  At 
that time, the veteran relayed his memories of stressful 
events during Vietnam, such as witnessing the death of a 
fellow serviceman who walked into a helicopter blade and 
observing badly mutilated bodies.  In an effort to ascertain 
the specific nature of the veteran's claimed in-service 
stressor events, the RO sent the veteran a PTSD 
questionnaire.  Although the veteran provided details of 
several violent incidents, he did not provide approximate 
dates, locations, or names of other servicemen who may be 
able to corroborate these events.

VA and private medical evidence dated after the veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. 
§ 3.304(f), because it shows that the veteran has been 
diagnosed on multiple occasions as having PTSD as a result of 
stressful incidents he reportedly experienced during service.  
Having submitted a diagnosis of PTSD and medical evidence 
linking PTSD to claimed in-service stressors, the Board must 
now determine whether the record contains credible supporting 
evidence that any of the claimed in-service stressors 
occurred.

The veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) was a decontamination 
specialist.  In this case, there is no evidence currently in 
the claims file that establishes the veteran's participation 
in combat.  The veteran's DD Form 214 does not show that he 
received any commendations or awards typically awarded 
primarily or exclusively for circumstances related to combat, 
such as the Combat Infantryman Badge, Purple Heart, or any 
other similar citation.  See id.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The favorable evidence 
includes the veteran's testimony, which is not sufficient to 
establish definitively the veteran's participation in combat.  
The unfavorable evidence includes the veteran's service 
records, which contain specific information as to the 
veteran's duties as a decontamination specialist, but do not 
contain evidence that the veteran was engaged in combat.  The 
favorable evidence and the unfavorable evidence are not in 
relative equipoise; therefore, the doctrine of reasonable 
doubt is not for application.  Rather, the Board finds that 
the preponderance of the evidence is against the claim that 
the veteran participated in combat.  See Cohen, 10 Vet. App. 
at 145; 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  
Furthermore, to the extent that there are medical opinions of 
record concluding that the veteran has PTSD due to combat, 
these opinions are based on an oral history provided by the 
veteran and lack a factual basis.  They therefore are 
outweighed by the information recorded in the veteran's 
service records.

Since the veteran did not engage in combat with the enemy, 
his stressor cannot be related to combat.  Moreover, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of a stressor.  Rather, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
non-combat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  With regard to 
his alleged participation in combat and the stressor events 
detailed in his PTSD questionnaire, the veteran has not 
provided the specific dates these incidents occurred or the 
locations of their occurrence.  In addition, he has not 
provided the names of any individual he allegedly witnessed 
being killed or wounded.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that it is not an impossible or 
onerous task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor).

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.











ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for PTSD is denied.




____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


